Per Curiam.
On January 22, 1974, this court granted the defendant’s petition for certiorari to review in advance of trial the denial of his motion to dismiss certain indictments on the ground that the defendant had been deprived thereby of his right to a speedy trial. We issued the writ without prejudice to the right of the state to renew its objections to the issuance of the writ at the hearing on the merits. State v. Bianculli, 112 R. I. 938, 313 A.2d 667 (1974).
Pursuant to the writ the records in the case were certified to this court, and an examination thereof discloses a total absence of any evidence tending to establish that defendant’s contentions raise special or unusual circumstances or conditions sufficient to take the case out of our well-settled principle that this court will not review a ■cause piecemeal. See State v. Paradis, 66 R. I. 152, 18 A.2d 342 (1941). It is our conclusion, then, that the writ was improvidently issued and must be quashed.
Because we take this view, we do not reach the question of whether in the circumstances here the defendant was, by reason of the trial justice’s denial of his motion, deprived of a speedy trial. It is clear that the defendant’s interests in having that issue determined will be adequately protected by a review on direct appeal if he is convicted at trial.
The petition for certiorari is denied and dismissed, the writ heretofore issued is quashed, and the records certified *219are ordered returned to the Superior Court for further proceedings.
Aram K. Berberian, for petitioner.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, for respondent.